Citation Nr: 0842257	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardio-vascular 
disorder, to include hypertension and coronary artery disease 
(CAD). 

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

A travel Board hearing was held in August 2008, in Atlanta, 
Georgia, before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is 
on file.  At the hearing the veteran elected to withdraw the 
appeal pertaining to the service connection claim for a 
psychiatric disorder.  Accordingly, that claim will be 
formally dismissed herein.


FINDINGS OF FACT

1.  The record contains a current diagnosis of hypertension.

2.  Resolving reasonable doubt in the veteran's favor, 
elevated blood pressure initially manifested to a compensable 
level in service or within the first post service year and 
remained chronic and continuous thereafter.

3.  In August 2008, prior to the promulgation of a decision 
in the appeal and after certification to the Board, the 
veteran withdrew his appeal as to the claim of entitlement to 
service connection for a psychiatric disorder, to include 
depression.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
hypertension was incurred during (to include presumptively) 
or as a result of the veteran's active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2008).

2.  The criteria for withdrawal of a Substantive Appeal 
regarding the claim of entitlement to service connection for 
a psychiatric disorder, to include depression have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
with respect to the service connection claim for a 
cardiovascular disorder and the veteran has requested that 
the claim for a psychiatric disorder be dismissed.  
Accordingly, even was any error committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.





							[Continued on Next Page]
Legal Analysis

	A.  Service Connection - Cardiovascular Disorder

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease, to 
include hypertension, becomes manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The service treatment records (STRs) are negative for any 
indication of elevated blood pressure or a diagnosis of 
hypertension.  The May 1962 separation examination report 
reflects that clinical evaluation of the lungs, chest and 
heart was normal and that a blood pressure reading of 116/80 
was made.

Private medical records dated from 1984 to 2004 reflect that 
the veteran's blood pressure was regularly checked and an 
entry dated in 1984 indicates that he had undergone a 3-
vessel bypass.  

Private medical records dated in 1991 and reflect that the 
veteran's diagnosed medical problems included hypertension, 
hyperlipidemia, recurrent angina pectoris and atherosclerotic 
heart disease (ASHD).  

The file contains a March 2005 statement from a pharmacist, 
certifying that he filled prescriptions for the veteran 
written by Dr. C. T. (now deceased) in late 1962 and 1963 for 
treatment of hypertension.  The author indicated that he was 
a registered pharmacist and owner of the pharmacy.  In a 
follow-up statement provided by the pharmacist in 2006, he 
stated that the prescription records of Dr. C. T. pertaining 
to treating the veteran for high blood pressure were no 
longer available, but recalled that the drug prescribed for 
the veteran was Apresoline, 10 mg, one daily.  

In a January 2006 statement, the veteran reported that after 
discharge from service in May 1962, he worked in a tobacco 
field and began experiencing hypertensive symptoms and being 
treated for hypertension by Dr, C. T. at that time. 

VA records dated from 2003 to 2006 reflect that the veteran's 
medical problems which were treated/followed during that time 
included hypertension and CAD.  The file contains a VA 
examination report dated in 2005 which identifies the 
veteran's diagnosed conditions to include: CAD, hypertension 
and congestive heart failure (CHF).  

Additional evidence was presented at the hearing which was 
accompanied by a waiver.  This evidence includes a private 
medical statement of Dr. J. M., dated in 2008.  The doctor 
stated that the veteran had all of the complications of 
carotid disease, coronary disease and peripheral vascular 
disease related to diabetes, including long-standing 
hypertension and hyperlipidemia.  The doctor stated that the 
veteran's history of hypertension dated back to when he was a 
teenager.  Also submitted was a 2008 statement from a 
registered nurse, who recalled that in the fall of 1962, the 
veteran was hired at the hospital where she was working.  The 
nurse recalled that the veteran had hypertension and had to 
take hypertensive medication daily and have his blood 
pressure checked routinely.  

The veteran and his spouse presented testimony at a travel 
Board hearing held in August 2008.  The veteran testified 
that during service, he experienced a couple of episodes of 
dizzy spells, but hypertension was not diagnosed in service.  
The veteran reported that he was first treated for 
hypertension in June or July of 1962, at which time 
hypertensive medication was prescribed and the prescription 
was filled by a local pharmacist.  He stated that later he 
suffered from a heart attack in 1982 or 1983.  The veteran's 
wife testified that she first met the veteran in 1964 and at 
that time he was taking medication for control of 
hypertension.   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case it is clear and well established that the 
veteran has several currently diagnosed cardio-vascular/heart 
conditions, including hypertension.  

The critical inquiry is whether any such condition had its 
onset in service (or during the presumptive one year period) 
or is otherwise etiologically related to service.  The 
difficulty in establishing this element is the lack of 
available clinical records dated in close proximity to the 
veteran's discharge from service.  

The veteran has presented statements and testimony to the 
effect that hypertensive symptomatology and treatment (with 
medication) for hypertension began in June or July of 1962.  
A veteran is competent to testify as to (elements of) a 
condition within his knowledge and personal observation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the 
veteran's statements and testimony to the effect that he has 
been taking medication for hypertension since 1962 are found 
to be credible.  

Significantly, the file also contains statements from the 
pharmacist who filled the veteran's prescriptions for 
hypertensive medication from 1962 forward, indicating that he 
believed the prescribed medication to be Apresoline; and from 
a nurse who was employed at the same hospital as the veteran 
was in 1962, and recalled that the veteran's blood pressure 
was being monitored regularly at that time and that he was 
taking hypertensive medication.  Both the pharmacist and the 
nurse have provided factual information, as opposed to 
medical opinion, regarding the veteran's medical history and 
both are competent to do so.  Lay evidence is competent "if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce 
v. West, 11 Vet. App. 405, 410-11 (1998).  Again, this 
information places the onset of the veteran's hypertensive 
symptomatology to the first post-service year.  

Under the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309(a), service connection is warranted for certain 
enumerated condition including hypertension, which became 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service.  Under VA 
regulations, hypertension is evaluated as 10 percent 
disabling when diastolic pressures are predominantly 100 or 
more or when systolic pressures are predominantly 160 or 
more, or a minimum evaluation could be assigned for an 
individual with a history of diastolic pressures 
predominantly 100 or more who requires continuous medication 
for control.  The Board observes that the record does not 
contain clinical evidence which definitively establishes that 
the veteran has a history of diastolic pressures 
predominantly 100 or more; however credible evidence has been 
presented which establishes that the manifestations of the 
veteran's hypertension during the first post-service year 
included the requirement of continuous medication for 
control.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical or, 
in some circumstances, lay evidence relates the 
symptomatology to the veteran's present condition.  38 C.F.R. 
§ 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Medical records dated from 1984 forward reflect that 
blood pressure readings were being monitored at least from 
that time.  Moreover, in a medical statement provided by a 
private doctor in 2008, he described the veteran's history of 
hypertension as long-standing, having been present since the 
veteran was a teenager.  Although this statement is largely 
based on the veteran's reported history, in Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), the Court indicated 
the Board may not disregard a medical opinion solely on the 
rationale it was based on a history given by the veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  Here, there is no basis to doubt the 
accuracy of the veteran's reported history to the examiner.  
Accordingly, chronicity and continuity of hypertensive 
symptomatology is established in this case.  

With resolution of reasonable doubt in favor of the veteran, 
the Board finds that entitlement to service connection for 
hypertension is warranted and the claim is granted to this 
extent.  38 C.F.R. § 3.102.  The Board observes that at this 
point service connection is not warranted for any of the 
veteran's other currently diagnosed heart conditions, 
including CAD and CHF.  In this regard, there has been no 
evidence presented which establishes or even suggests that: 
any cardiovascular condition, aside from hypertension, had 
its onset in service or during the first post-service year, 
has been chronically and continuously symptomatic since 
service, or has been etiologically related by competent 
evidence to service.  

	B.  Service Connection - Psychiatric Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In August 2008 at the travel Board hearing, the veteran and 
his representative discussed their desire to withdraw the 
appeal concerning the claim of entitlement to service 
connection for a psychiatric disorder.  That intention was 
documented in writing as shown in by the 2008 hearing 
transcript.  No allegations of errors of fact or law, 
therefore, remain for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this appeal, 
and it is dismissed.


ORDER

Service connection for hypertension is granted.

The appeal concerning the issue of entitlement to service 
connection for a psychiatric disorder to include depression 
is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


